DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Omotoso et al (WO 2017/143441) in view of Suarez-Ruiz et al (Applied Coal Petrology – The Role of Petrology in Coal Utilization).
Regarding claim 1, Omotoso discloses a process for improving the dewatering characteristic of tailings comprising adding flue gas desulfurization (FGD) solids (FGD gypsum) to the tailings (see [0007]-[0008], “allowing release water to separate from a solids-enriched material”; [0010], gypsum added; [0239]-[0240], which specifically discloses FGD gypsum, i.e. “FGD solids”).
Omotoso does not explicitly disclose that the FGD gypsum is obtained from using calcium oxide to remove sulfur dioxide from emissions.
However, it is known in the art that quicklime (calcium oxide) is a common sorbent used for the FGD process (see Suarez-Ruiz: p. 111, “most FGD technologies use an alkali sorbent, such as limestone (calcium carbonate), quicklime (calcium oxide)”). Selection of a gypsum specifically from FGD with calcium oxide, therefore, is considered to be obvious to a person of ordinary skill in the art and would be associated with at least a reasonable expectation of success.
Regarding claims 2, 4 and 5, Omotoso discloses adding an anionic polyacrylamide flocculant to the tailings either before, during, or after the addition of the FGD solids (see [0026], added after addition of the FGD solids (calcium sulfate based compound); [0140]).
Regarding claim 3, Omotoso discloses subjecting the tailings to centrifugation or gravity settling in a tailings deposit or thickener after the addition of the FGD solids and flocculant (see [0016], settling in a mine pit, equivalent to the claimed tailings deposit; [0106]; [0163], which discloses dewatering in a thickener; [0186], which discloses centrifuging).
Regarding claim 6, Omotoso discloses wherein the tailings are oil sand tailings produced during bitumen extraction from oil sand having a solids content in the range of about 10 wt% to about 45 wt% (see [0001]-[0002]; [0006]; [0109]; [0113]).
Regarding claim 7, Omotoso discloses wherein the oil sand tailings are thin fine tailings (see [0110], derived from thin fine tailings).
Regarding claims 8 and 9, Omotoso discloses wherein the oil sand tailings are fluid fine tailings or mature fine tailings (see [0109]-[0110]).
Regarding claim 10, Omotoso discloses that it is common practice in the art to add sand to produce consolidated tailings (see [0003]; [0232]). While Omotoso does not disclose the ratio of sand to fines, determining a suitable ratio of sand to add to the fines in order to produce consolidated (i.e. “composite”) tailings amounts to nothing more than routine experimentation for a person of ordinary skill in the art. Absent a showing of criticality or unexpected results, the claimed sand to fines ratio is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claims 11 and 12, Omotoso discloses adding the calcium sulphate based compound (i.e. FGD gypsum or solids) at sufficient dosage so that calcium cations form cation bridges between negatively charged immiscible compounds and negatively charged particulates to produce immobilized complexes (see [0026]). Omotoso further discloses that dosage is based on density characteristics of the tailings (see [0045]). Therefore, while Omotoso does not appear to explicitly disclose the claimed dosage, optimization of the dosage in order to achieve the objectives stated in the reference would have been obvious to and required nothing more than routine experimentation for a person of ordinary skill 
Regarding claim 13, Omotoso in view of Suarez-Ruiz discloses the process described above in the rejection of claim 1, in particular use of FGD solids (gypsum) obtained from FGD using calcium oxide. The specific elements within the solids are considered to be inherent as a result of the FGD process, absent evidence to the contrary. Evidence is further made to Iannacone et al (“Characterization of flue gas desulfurization particulates in equalization basins”), which appears to support the office’s position that the claimed components are inherent (see Abstract; sections 3 & 4; Tables 4 & 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 10800704, which suggests mixing FGD gypsum with tailings (English machine translation provided). “Oil Sands Mature Fine Tailings Consolidation Through Microbial Induced Calcine Precipitation”, which discloses that FGD gypsum has widely been used to accelerate tailings densification (see 2.2.1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Renee Robinson/Primary Examiner, Art Unit 1772